Case 0:19-cv-62625-RS Document 75 Entered on FLSD Docket 05/10/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62625-CIV-SMITH/VALLE

 MARCOS VELEZ, et al.,

         Plaintiffs,

 v.

 NUGENEREX DIAGNOSTICS, LLC, et al,

       Defendants.
 ________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 74], in which the Magistrate Judge recommends granting the parties’ Joint

 Motion for Magistrate Judge Approval of Settlement Agreement for Plaintiff Velez’s Claims

 Against Defendants and for Order Dismissing with Prejudice All Claims Brought by Plaintiff

 Against Defendants [DE 69]. No objections have been filed to the Report and Recommendation.

 Thus, having reviewed Magistrate Judge Valle’s Report and Recommendation, the record, and

 given the parties did not object, it is

         ORDERED that:

         1.       The Report and Recommendation to District Judge [DE 74] is AFFIRMED and

         ADOPTED.

         2.      The parties’ Joint Motion for Magistrate Judge Approval of Settlement Agreement

         for Plaintiff Velez’s Claims Against Defendants and for Order Dismissing with Prejudice

         all Claims Brought by Plaintiff Against Defendants [DE 69] is GRANTED.

         3.      The Court will retain jurisdiction over this case for sixty (60) days for the limited

         purpose of enforcing the parties’ Settlement Agreement.

         4.      This case is DISMISSED with prejudice.
Case 0:19-cv-62625-RS Document 75 Entered on FLSD Docket 05/10/2021 Page 2 of 2


       5.     This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 10th day of May, 2021.




 cc:   All parties of record




                                          2
